This is an indictment for abandonment.
The State offered evidence, and the defendant testified in his own behalf.
At the conclusion of the evidence the record states that the judge said: "Gentlemen, this ends the case. On the testimony of the witness himself he is technically guilty.
Defendant excepted.
The judge then directed the clerk to enter a verdict of guilty. The defendant excepted.
There was a verdict of guilty entered by the clerk, and the defendant appealed from the judgment thereon.
Reversed on authority of S. v. Riley, 113 N.C. 648; S. v. Hill,141 N.C. 772, holding that the judge cannot direct a verdict in a criminal action.
New trial. *Page 664